



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ellis, 2016 ONCA 358

DATE: 20160511

DOCKET: C60494

Simmons, van Rensburg and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raymond Ellis

Appellant

Breana Vandebeek, for the appellant

Jessica Smith Joy, for the respondent

Heard: November 26, 2015

On appeal from the convictions entered by Justice Thomas
    P. Cleary of the Ontario Court of Justice on December 30, 2014.

By the Court
:

A.

introduction

[1]

The appellant appeals his convictions on two counts of
    attempting to possess a firearm without a licence.

[2]

At trial, the Crown alleged that the appellant
    agreed to purchase two firearms from a co-worker, Donald Hare, in text messages
    exchanged between the two men while Hare was in Florida with his family in
    March 2014.

[3]

Unbeknownst to Hare, the Toronto Police Firearms
    Enforcement Unit had information he was trafficking firearms. When he and his
    family crossed the border to return to Canada, he was detained and the van in
    which he was riding was searched. Canada Border Services officers found six
    firearms in an overhead storage compartment in his van as well as a Glock 30S
    in his front pants pocket. Hare did not have a licence for any of these
    firearms. The officers also seized a cell phone from Hares van.

[4]

While the search of Hares van was taking place,
    police executed a search warrant at his home. He had licences to possess 19 firearms,
    including handguns and long guns. In addition to the firearms Hare was
    authorized to possess, police discovered a Glock 23 during their search of his
    home.

[5]

Police determined that the cell phone seized
    from the van belonged to Hare. They extracted various emails, photographs and
    text messages from the phone, including 31 text messages exchanged between the
    appellant and Hare, the first 30 of which were sent while the latter was in
    Florida.

[6]

At trial, with the appellants agreement, the
    Crown led its case against him solely through documentary evidence, which
    included:

·

an Agreed Statement of Facts and several defence concessions;

·

a police officer experts curriculum vitae and report relating to
    coded/covert language regarding firearms; and

·

a printout of the 31 text messages exchanged between the appellant
    and Hare.

[7]

The appellant did not testify at trial.

[8]

The trial judge found that the text messages exchanged
    between the two men demonstrated that the appellant made a bank transfer to
    Hare; that after learning of the impending transfer, Hare told the appellant
    that he was going out to get some guns; that Hare later informed the appellant have
    yours; and that, later still, Hare offered the appellant an upgrade relating
    to an existing agreement to buy a gun. The trial judge interpreted two
    subsequent messages, in which the appellant responded Ok ok to messages from
    Hare quoting prices for specific guns, to mean that the appellant had agreed to
    buy the two specified guns from Hare. The trial judge relied on those messages
    to find that the appellant had committed two counts of attempting to possess a
    firearm without a licence.

[9]

The appellant raises two issues on appeal.

[10]

First, he argues that the trial judge
    misapprehended the evidence by changing the punctuation in the text message
    relating to the offer of an upgrade.

[11]

Second, he submits that, read as a whole, the
    text messages amount to nothing more than a conversation about purchasing guns.
    The appellant argues that the conclusion that he agreed to purchase a gun or
    guns from Hare and thus formed the intention to possess a firearm is not the
    only reasonable inference arising from the text messages. The appellant
    contends that, considering the whole of the evidence, the trial judges
    conclusion that the appellants statements Ok ok in two messages amounted to
    an agreement to buy firearms is unreasonable.

[12]

For the reasons that follow, we allow the appeal
    in part and quash one of the appellants convictions.

B.

the text messages

[13]

The text messages at issue were sent on Tuesday,
    March 11 (10 messages), Thursday, March 13, 2014 (20 messages) and Tuesday,
    March 18, 2014 (1 message). Hare was apprehended while crossing the border on
    Sunday, March 16, 2014. The single text message sent by the appellant to Hare
    on Tuesday, March 18, 2014 was unread.

[14]

In text messages exchanged on Thursday, March 13,
    2014, Hare quoted a price to the appellant for two specific guns, a Colt
    compact 45 and an AR rifle, and the appellant responded Ok ok. None of the guns
    discovered in Hares van on Sunday, March 16, 2014 corresponded to those particular
    guns.

[15]

We reproduce in full below the text messages between
    the two men introduced as evidence at trial. Following some of the text
    messages, we also reproduce some of the police officer experts comments on the
    interpretation of the text messages:

Tuesday, March 11, 2014

1. Appellant   1:43:31 a.m. Just got
    in, waiting on the bank to put the other

2. Appellant   4:22:15 p.m. Yo

3. Hare          4:22:47 p.m. Yo what
    up?

4. Appellant   4:23:50 p.m. Imma send
    3 rii now

5. Hare          4:26:12 p.m. K let me
    know when in. go get few tools this aftrn

[Police officer expert: the term tool is commonly used to covertly
    refer to a firearm]

6. Appellant    4:26:54 p.m. Ok send
    some pic in any new ones!!

7. Hare        
     4:27:20 p.m. K

8. Appellant   4:34:22 p.m. I sent it
    shouldnt be there

9. Hare          4:34:52 p.m. Cool txt
    u ltr

10. Appellant  4:35:25 p.m. K

Thursday, March 13, 2014

11. Appellant 12:42:54 p.m. Yo

12. Hare         1:14:35 p.m. What up
    have yours

13. Appellant  1:15:10 p.m. Any pic on
    anything new?

14. Appellant  1:15:21 p.m. Wen u
    coming back up?

15. Hare         1:16:08 p.m. Upgrade to same as what you have
    available.     sunday.

16. Hare         1:16:27 p.m. Also 45

[Police officer expert: 45 refers to
    the caliber of a particular firearm.]

17. Hare         1:20:53 p.m. Cold up
    there?

18. Appellant 1:21:27 p.m. Cold as
    fuck bro

19. Appellant 1:21:39 p.m. -16 feels
    like -30

20. Appellant 1:22:12 p.m. How much
    you want for the 45

21. Hare        1:23:15 p.m. New colt
    compact 45 (1600)$

[Police officer expert: colt compact 45 refers to a specific make
    of a 45 caliber firearm with a shorter barrel.]

22. Appellant  1:23:39 p.m. Ok ok

23. Appellant  1:23:55 p.m. How much
    are rifles going for

24. Appellant 1:29:12 p.m. Next on my
    wish list

25. Appellant 1:29:33 p.m. U cant go
    any lower on the price

26. Appellant 1:32:03 p.m. For the ar

[Police officer expert: ar is a slang term used to describe a
    specific design of firearm, an AR15. A number of manufacturers produce a
    variant of this firearm. The most common is the Colt AR15, which is the
    civilian version 223 caliber rifle designed after the military version of the
    Colt M16.]

27. Hare        1:32:34 p.m. 4 u 2000
    if 500 deposit diamond back db 15 bare ri

[Police officer expert: the price will be $2000, including a $500
    deposit on a Colt Diamondback revolver and $1500 for the rifle.]

28. Appellant  1:34:31 p.m. Ok ok

29. Appellant  2:15:34 p.m. SICK!!!!

[Police officer expert: SICK is a
    positive response]

30. Appellant  2:19:32 p.m. How much
    is that?

Tuesday, March 18, 2014

31. Appellant  2:13:19 p.m. Yoyo

C.

Additional Evidence

[16]

As part of the defence concessions, the
    appellant admitted that he has never possessed a firearms licence or firearms
    acquisition certificate and that he did not have any firearms registration
    certificates as of March 2014.

[17]

The defence also acknowledged that $2000 is
    consistent with street pricing for an AR rifle and that $1600 is consistent
    with street pricing for a Colt compact 45 firearm.

D.

positions of the parties at trial

(1)

The Crown

[18]

The Crown submitted that the sole issue at trial
    was whether the appellants responses, Ok ok, constituted an agreement to buy
    the specific firearms for which Hare had quoted a price  and that making such
    an agreement would constitute the offence of attempting to possess a firearm
    without a licence.

[19]

According to the Crown, the text messages
    supported a finding that the appellant sent money to Hare so Hare could buy
    guns for the appellant. The appellants responses to the prices quoted for
    specific firearms, Ok ok in text messages 22 and 28  and SICK!!!! in text
    message 29, were a clear indication that he had agreed to purchase those
    particular guns  and his agreement to do so was sufficient to make out the
    offence of attempted possession of a firearm. The fact that Hare did not have a
    Colt 45 or a rifle in his van when he crossed the border did not mean that he
    did not already have them at his house.

(2)

The defence

[20]

Defence counsel at trial (not Ms. Vandebeek)
    argued that while it could be a reasonable inference from the text messages
    that the appellant sent money to Hare, the purpose for which the money was sent
    was not clear. Further, the appellants statements, Ok ok in text messages 22
    and 28, were equivocal. They did not signify whether he had made up his mind to
    purchase the guns for which Hare had quoted prices. And it was not clear that
    text message 29, SICK!!!!, relied on by the Crown related to the same
    transaction. It seemed more likely that the phrases SICK!!!! and How much is
    that? (text message 30) related to a photograph that may have been sent.
    Moreover, if there had been an agreement to purchase the specific firearms for
    which Hare had quoted prices, one would have expected to see those firearms in
    Hares van when he crossed the border.

E.

The trial judges reasons

[21]

After reviewing the text messages, the trial
    judge concluded that they revealed the following reasonable inferences:

·

on Tuesday, March 11, at 1:43:31 a.m., the appellant told Hare he
    (the appellant) had asked a bank to put money somewhere;

·

later the same day, at 4:23:50 p.m., the appellant told Hare he was now
    sending $300, or some other denomination starting with a 3;

·

three minutes later, at 4:26:30 p.m., Hare responded, in effect, let
    me know when it is in. Hare also said he was going to get a few guns that
    afternoon;

·

at 4:34:22 p.m., the appellant told Hare he had sent it and it
    should be there  the only reasonable inference is he was talking about the
    money he had spoken of in the previous texts;

·

two days later, Hare texted the appellant and asked, in effect,
    whats going on, how are you. He also said, Have yours  meaning he has
    something the appellant wants;

·

45 seconds later, the appellant asked, is there a picture of
    anything new?;

·

11 seconds later, at 1:15:21 p.m., the appellant asked, when are you
    coming back to Canada;

·

at 1:16:08 p.m., Hare responded with two separate thoughts. The
    first thought was do you want to upgrade from the same as what you have,
    indicating they had made a deal for a firearm or firearms  and Hare simply
    wanted to know, do you want to upgrade or add something to what you have. The
    second thought was available Sunday, meaning Hare would be in Canada on
    Sunday;

·

19 seconds later, Hare told the appellant he had a 45;

·

after various texts about the weather, the appellant asked how much
    Hare wanted for the 45;

·

Hare responded with the model and price;

·

24 seconds later, the appellant responded, Ok ok, meaning they had
    an agreement;

·

16 seconds later, the appellant asked about the cost of a rifle;

·

when there was no response from Hare for 5 minutes and 17 seconds,
    the appellant sent a message, Next on my wish list  and then 19 seconds
    later, asked, in effect, can you go lower on the price  meaning, heres the
    next thing on my wish list, can you go lower on the price we have already
    discussed;

·

when there was no response from Hare for about 2 minutes and 30 seconds,
    the appellant texted, For the ar indicating he was talking about something
    they had already discussed, which was similar to Hares comment earlier, when
    he said, Have yours;

·

once the topic of a price for an AR came up, Hare responded with a
    price in only 29 seconds  viewed in context, the appellants response Ok ok
    signified acceptance;

·

the appellants response, at least 40 minutes later at 2:19:32, How
    much is that, demonstrates that the appellants Ok ok response does not
    indicate he was simply negotiating a price  rather, the men made two deals and
    the appellant wanted to know the total amount.

F.

Analysis

(1)

The positions of the parties on appeal

[22]

On appeal, the Crown contends that the text
    messages demonstrate that the appellant committed the offence of attempted
    possession of a firearm without a licence because they show that the appellant
    reached an agreement or agreements with Hare to purchase a firearm or firearms.
    At trial, the Crown relied on the appellants statements in text messages 22
    and 28, Ok ok, in response to price quotes from Hare as establishing two
    agreements and two offences. On appeal, the Crown also relies, in the
    alternative, on Hares statement in text message 12, Have yours, and Hares
    offer of an upgrade in text message 15 to establish at least one agreement to
    purchase a firearm.

[23]

The appellant does not dispute that, in the
    circumstances of this case, an agreement to purchase a firearm would constitute
    the offence of attempted possession of a firearm without a licence. However, he
    maintains that in coming to the conclusion that the appellants statements Ok
    ok in text messages 22 and 28 signified the appellants agreement to purchase
    the firearms for which Hare had quoted a price, the trial judge misapprehended the
    evidence concerning text message 15, the upgrade text message.

[24]

The appellant submits that in holding that text message
    15 constituted two thoughts, the trial judge improperly altered the punctuation
    of the message. Rather than reading text message 15 as it was sent, Upgrade to
    same as what u have available.sunday, the trial judge read text message 15 as,
    Upgrade to same as what u have. Available sunday.

[25]

According to the appellant, the trial judges
    misreading of text message 15 led him to interpret it improperly as meaning the
    two men had already reached an agreement for the sale of a firearm, rather than
    as simply an offer of an upgrade in the context of ongoing negotiations.

[26]

Further, and in any event, the appellant submits
    that, viewed as a whole, the text messages are susceptible to differing
    interpretations and are much too vague to establish any agreement(s) for the
    purchase of firearms. When the appellant wrote in text messages 4 and 8 of
    sending something and its arrival, he could have been referring to photographs
    or even rifles (ri). Moreover, the language Ok ok, is inherently ambiguous
    and equally consistent with being simply an acknowledgement of Hares offer as
    opposed to a positive response. And contrary to the trial judges
    interpretation, text messages 28 and 29 could have been referring to something
    other than the previous text messages, for example, photographs or alternate
    forms of communication exchanged between the two men.

[27]

As for the Crowns alternate position on appeal,
    the suggestion that the words, have yours, in text message 12 referred to a
    gun is entirely speculative.

(2)

Applicable Law

(a)

Unreasonable verdict

[28]

The test for an unreasonable verdict is whether
    the verdict is one that a properly instructed jury acting judicially, could
    reasonably have rendered and the reasonableness of the verdict is a question
    of law. See
R. v. Yebes
, [1987] 2 S.C.R. 168
    at para. 23; and
R. v. Biniaris
, [2000] 1
    S.C.R. 381 at para. 36.

[29]

In the context of a judge alone trial, the
    court of appeal often can and should identify the defects in the analysis that
    led the trier of fact to an unreasonable conclusion:
Biniaris
at para. 37.

[30]

Where the Crowns case depends on inferences
    drawn from primary facts, the question, in assessing the reasonableness of the
    verdict, becomes: could a trier of fact acting judicially be satisfied that the
    accuseds guilt was the only reasonable conclusion based on the totality of the
    evidence:
R. v. Mars
, [2006] O.J. No. 472
    (C.A.) at para. 4.

(b)

The law of attempt

[31]

To be convicted of an attempt, the Crown must
    prove the
mens rea
and
actus reus
of the attempted offence. With respect to
mens rea
, the evidence must establish that the accused intended to perpetrate
    the specific offence in question, whether committing the offence was possible
    or not.

[32]

With respect to the
actus reus
, the accuseds actions must go beyond mere preparation to commit
    the crime. In
R. v. Root
, 2008 ONCA 869,
    [2008] O.J. No. 5214 at para. 100, Watt J.A. described the difference between mere
    preparation and an attempt to commit an offence:

This requirement of proximity, expressed in
    the divide between preparation and attempt, has to do with the sequence of
    events leading to the crime that an accused has in mind to commit. To be guilty
    of an attempt, an accused must have progressed a sufficient distance (beyond
    mere preparation) down the intended path. An act is proximate if it is the
    first of a series of similar or related acts intended to result cumulatively in
    a substantive crime. [Citation omitted.]

(c)

Discussion

[33]

The appellant was charged with what were
    essentially two identical counts of attempting to possess a firearm. The
    information reads as follows:

(1)

Raymond
    Ellis between 1st day of March in the year 2014 and the 30th day of March in
    the year 2014 at the City of Toronto and elsewhere in the Province of Ontario,
    did unlawfully attempt to possess a firearm knowing that he was not the holder
    of a licence under which he may possess it contrary to section 92(1) of the
    Criminal Code.

(2)

and
    further that Raymond Ellis between 1st day of March in the year 2014 and the 30th
    day of March in the year 2014 at the City of Toronto and elsewhere in the
    Province of Ontario, did unlawfully attempt to possess a firearm knowing that
    he was not the holder of a licence under which he may possess it contrary to
    section 92(1) of the Criminal Code.

[34]

We reject the appellants submission that a
    guilty verdict on a charge of attempting to possess a firearm is an
    unreasonable verdict in this case. Considering the evidence as a whole there is
    nothing to support the suggestion that the appellant and Hare were discussing
    the acquisition of anything in the text messages other than guns.

[35]

Considered in this context, the only reasonable
    interpretation of text message 12, sent by Hare on Thursday, March 13, 2014,
    What up have yours, is that Hare had obtained at least one firearm for the
    appellant based on a prior agreement between the two men that he would do so.
    This evidence of a prior agreement that Hare would obtain at least one firearm
    for the appellant is sufficient to constitute the offence of attempted
    possession of a firearm by the appellant.

[36]

That said, we accept the appellants submission
    that it was unreasonable for the trial judge to find that the appellants
    statements Ok ok in text messages 22 and 28 meant the appellant was agreeing
    to purchase the two firearms for which Hare had quoted prices.

[37]

The Crown does not dispute that, standing on
    their own, the responses Ok ok in those text messages can be viewed as
    equivocal.

[38]

To find that text messages 22 and 28 demonstrate
    the appellants agreement to purchase the two specified guns, the trial judge
    had to consider the whole of the evidence at the trial. In our view, in
    interpreting those text messages as signifying the appellants agreement to
    purchase the specified guns, the trial judge failed to advert to a crucial
    aspect of the evidence  namely, the evidence that, when Hare crossed the
    border, he did not have either the Colt compact 45 or the AR the appellant was
    supposedly agreeing to purchase.

[39]

In the absence of evidence of what guns police
    discovered at Hares home, the trial Crowns submission that those guns may
    have been at his home was speculative.

[40]

In the face of the evidence that Hare did not
    have a Colt compact 45 or an AR available when he returned to Canada, we
    consider the inferences arising from the two responses Ok ok too weak to
    support convictions for attempting to purchase a firearm without a licence. Viewed
    in the context of the whole of the evidence, we consider it a reasonable inference
    that the two responses Ok ok signified nothing more than an acknowledgement
    of the prices quoted.

[41]

In the circumstances, there was no evidence
    capable of supporting a finding of guilt on a second count of attempting to
    possess a firearm and the conviction on count two of the information should
    therefore be quashed.

G.

disposition

[42]

Based on the foregoing reasons, we would allow
    the appeal in part and quash the conviction on count 2 of the information for
    attempting to possess a firearm. The sentencing reasons are not before us and
    the parties made no submissions concerning any steps we should take in the
    event we allowed the appeal in relation to one count on the information but not
    the other. The parties may make written submissions concerning sentencing
    within 21 days if so advised.  If no further submissions are received within
    that period, the appeal is otherwise dismissed.

Released:

MAY 11 2016                                    Janet
    Simmons J.A.

JS                                                     K.
    van Rensburg J.A.

M.L.
    Benotto J.A.


